Citation Nr: 0844579	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-27 881A	)	DATE
	)
	)


NOTICE

On the above date, the Board of Veterans' Appeals (Board) 
entered a decision on the following issue:

Entitlement to waiver of the recovery of 
overpayment of VA nonservice-connected 
pension benefits in the amount of 
$7,380.00, to include the preliminary 
issue of the validity of the debt.

The decision includes the following order:

ORDER

Waiver of the recovery of overpayment of 
VA nonservice-connected pension benefits 
in the amount of $7,380.00 is denied.

Because the Board's decision may include Federal tax return 
information protected by 26 U.S.C. § 6103, it has been filed 
in an Income Verification Match Folder.  A copy of that 
decision, which includes notice of appellate rights, has been 
provided 



to the appellant in accordance with the provisions of 
38 U.S.C.A. § 7104(e)(1) (West 2002).



		
	Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


